DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control device” in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 11, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culbertson et al. (US 2014/0343747) in view of Najafi et al. (US 2015/0253169).
In Reference to Claim 1
Culbertson et al. (Culbertson) discloses:
	A control system for use in a fluid flow application comprising: 
a heater having at least one resistive heating element, the heater operable to heat fluid; and 
a control device that determines a property of the at least one resistive heating element, wherein the property of the at least one resistive heating element includes a change in resistance of the at least one resistive heating element under a given heat flux density. (See Culbertson, Paragraphs [0004]-[0005], [0041] & [0044]).
Culbertson discloses the claimed invention except:
The control device determines at least one flow characteristic of a fluid flow based on a heat loss of the at least one resistive heating element and determines a mass flow rate of the fluid based on the at least one flow characteristic and the property of the resistive heating element.
Najafi et al. (Najafi) discloses a hot wire sensor for a fluid flow. (See Najafi, Abstract). Najafi discloses using resistance changes due to heat loss to determine fluid flow characteristics and determine a mass flow rate of the fluid. (See Najafi, Abstract and Paragraph [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the resistance changing temperature sensor/heater combination of Culbertson to measure fluid characteristics, as both references are directed towards resistance based sensor within a flow path. One of ordinary skill in the art would have recognized that utilizing the heater/sensor 

In Reference to Claim 2
The Culberton-Najafi combination discloses:
	wherein the at least one resistive heating element includes a plurality of resistive heating elements provided along a fluid flow pathway (See Culbertson, Paragraph [0040]), and the control device determines the at least one flow characteristic based on heat loss of the plurality of resistive heating elements. (See Najafi, Paragraphs [0022], [0025], and [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the resistance changing temperature sensor/heater combination of Culbertson to measure fluid characteristics, as both references are directed towards resistance based sensor within a flow path. One of ordinary skill in the art would have recognized that utilizing the heater/sensor combination of Culbertson to determine fluid characteristics of exhaust gases would eliminate the need for additional sensors to monitor the parameters of the exhaust gas and more accurately control both the exhaust system and the heater unit.

In Reference to Claim 3
The Culberton-Najafi combination discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the resistance changing temperature sensor/heater combination of Culbertson to measure fluid characteristics, as both references are directed towards resistance based sensor within a flow path. One of ordinary skill in the art would have recognized that utilizing the heater/sensor combination of Culbertson to determine fluid characteristics of exhaust gases would eliminate the need for additional sensors to monitor the parameters of the exhaust gas and more accurately control both the exhaust system and the heater unit.

In Reference to Claim 4
The Culberton-Najafi combination discloses:
	wherein the at least one flow characteristic is selected from the group consisting of fluid speed, fluid pressure, fluid temperature, fluid turbulence, and combinations thereof. (See Najafi, Paragraphs [0022] and [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the resistance changing temperature sensor/heater combination of Culbertson to measure fluid characteristics, as both references are directed towards resistance based sensor within a flow path. One of ordinary skill in the art would have recognized that utilizing the heater/sensor 

In Reference to Claim 11
The Culberston-Najafr combination discloses:
	wherein the at least one flow characteristic is selected from the group consisting of fluid speed, fluid pressure, fluid temperature, fluid turbulence, and combinations thereof. (See Najafi, Paragraph [0022] & [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the resistance changing temperature sensor/heater combination of Culbertson to measure fluid characteristics, as both references are directed towards resistance based sensor within a flow path. One of ordinary skill in the art would have recognized that utilizing the heater/sensor combination of Culbertson to determine fluid characteristics of exhaust gases would eliminate the need for additional sensors to monitor the parameters of the exhaust gas and more accurately control both the exhaust system and the heater unit.

In Reference to Claim 13
The Culberston-Najafi combination discloses:
	wherein the control device is operable to receive the at least one flow characteristic of a fluid flow from the at least one resistive heating element and flow characteristics from an engine control module to determine heater performance of the 

In Reference to Claim 14
The Culberston-Najafi combination discloses:
	wherein the control device is operable to determine inconsistencies between the at least one flow characteristic of a fluid flow received from the at least one resistive heating element and flow characteristics received from the engine control module. (See Culbertson, Paragraphs [0026]-[0027]).

In Reference to Claim 15
Culbertson et al. (Culbertson) discloses:
	A control system for use in a fluid flow application comprising: 
a heater having at least one resistive heating element, the heater operable to heat fluid; and 
a control device that determines a property of the at least one resistive heating element, wherein the property of the at least one resistive heating element includes a change in resistance of the at least one resistive heating element under a given heat flux density. (See Culbertson, Paragraphs [0004]-[0005], [0041] & [0044]).
Culbertson discloses the claimed invention except:
The control device determines at least one flow characteristic of the exhaust gas based on a heat loss of the at least one resistive heating element and determines a mass flow rate of the exhaust gas based on the at least one flow characteristic and the 
Najafi et al. (Najafi) discloses a hot wire sensor for a fluid flow. (See Najafi, Abstract). Najafi discloses using resistance changes due to heat loss to determine fluid flow characteristics and determine a mass flow rate of the fluid. (See Najafi, Abstract and Paragraph [0036]). And Najafi discloses wherein the at least one flow characteristic is selected from the group consisting of flow speed, pressure, temperature, turbulence, and combinations thereof. (See Najafi, Paragraphs [0022] and [0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the resistance changing temperature sensor/heater combination of Culbertson to measure fluid characteristics, as both references are directed towards resistance based sensor within a flow path. One of ordinary skill in the art would have recognized that utilizing the heater/sensor combination of Culbertson to determine fluid characteristics of exhaust gases would eliminate the need for additional sensors to monitor the parameters of the exhaust gas and more accurately control both the exhaust system and the heater unit.

In Reference to Claim 16
The Culberton-Najafi combination discloses:
	wherein the at least one resistive heating element includes a plurality of resistive heating elements provided along an exhaust gas flow pathway (See Culbertson, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the resistance changing temperature sensor/heater combination of Culbertson to measure fluid characteristics, as both references are directed towards resistance based sensor within a flow path. One of ordinary skill in the art would have recognized that utilizing the heater/sensor combination of Culbertson to determine fluid characteristics of exhaust gases would eliminate the need for additional sensors to monitor the parameters of the exhaust gas and more accurately control both the exhaust system and the heater unit.

In Reference to Claim 17
The Culberton-Najafi combination discloses:
	wherein the control device determines a heat flux for each of at least two of the plurality of resistive heating elements. (See Culbertson, Paragraphs [0004]-[0005] w/respect to heat flux amount construction).

In Reference to Claim 18
The Culberton-Najafi combination discloses:
wherein the control device determines the heat flux for each of the at least two resistive heating elements using at least one of known exhaust gas properties, known dimensions of the at least two resistive heating elements, and known dimensions of an .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culbertson et al. (US 2014/0343747) in view of Najafi et al. (US 2015/0253169), further in view of Parsons (US 2004/0056321).
In Reference to Claim 12
The Culbertson-Najafi combination discloses:
	wherein the heater further comprises the resistive heating element and a metal sheath. (See Culbertson, Paragraphs [0009] & [0029]-[0030] w/respect to the heater sheath).
The Culbertson-Najafi combination discloses the claimed invention except:
	wherein the heater further comprises ceramic insulation surrounding the resistive heating element.
	Parsons discloses a resistance temperature measurement device. (See Parsons, Abstract). Parsons discloses a heater of the sensor comprising ceramic insulation. (See Parsons, Paragraph [0075]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the ceramic layer of Parsons to the device of Culbertson, as both references are directed towards resistance temperature measurement devices. One of ordinary skill in the art would have recognized that the ceramic layer of Parsons would have thermally protected the device of Culbertson. (See Parsons, Paragraph [0075]).	

Allowable Subject Matter
Claims 5-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or fairly suggest, alone or in combination, “a control device determines a heat flux for each of at least two of the plurality of resistive heating elements” and “a control device determining the heat flux for each of the resistive heating elements using a calculated pressure at each of the resistive heating elements”.

Response to Arguments
Applicant's arguments filed 17 June 2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that “control device” should not be interpreted under 112(f) as one of ordinary skill in the art would understand the term control device to have sufficiently definite meaning as the name for the structure that performs the functions, the Office respectfully disagrees.
Applicant argues that “control device” should not be interpreted under 112(f) as one of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g.,“filters,” "brakes," "clamp," “screwdriver,” and "locks"). Apex Inc. V. the name for the structure that performs the recited function. In other words, the term “control device” does not denote “electronic controller” or “electronic control unit (ECU)” which are known structural terms within the state of the art of invention. Accordingly, the term “control device” is interpreted under 112(f).
In response to Applicant’s arguments that “neither Culbertson nor Najafi disclose or suggest determining a mass flow rate based on at least one flow characteristic of a fluid flow (based on heat loss of at least one resistive heating element) and a change in resistance of the at least one resistive heating element under a given heat flux density”, the Office respectfully disagrees.
Applicant argues that neither Culbertson nor Najafi, alone or in combination teach or fairly suggest determining a mass flow rate based on at least one flow characteristic of a fluid flow and a change in resistance of the at least one resistive heating element under a given heat flux density. However, the device of Culbertson discloses a property of the at least one resistive heating element includes a change in resistance of the at least one resistive heating element under a given heat flux density. (See Culbertson, Paragraphs [0004]-[0005], [0041] & [0044). Specifically, the Examiner notes that Culbertson utilizes a change of resistance while the heater is powered and .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.